Opinion filed June 5, 2015




                                      In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-13-00163-CV
                                   ___________

      TEXAS DEPARTMENT OF PUBLIC SAFETY, Appellant
                                          V.
                    CHAD WADE HOLLAND, Appellee

                    On Appeal from the County Court at Law
                             Nolan County, Texas
                         Trial Court Cause No. 2,243


                      MEMORANDUM OPINION
      The parties to this appeal have filed in this court a joint motion to dismiss the
appeal. The parties request that this court withdraw the notice of appeal and dismiss
the appeal “for the reason that the appeal has become moot due to the death of the
Appellee.” Therefore, in accordance with the parties’ request, we dismiss this
appeal. See TEX. R. APP. P. 42.1(a)(2).
      The joint motion to dismiss is granted, and the appeal is dismissed.

June 5, 2015                                         PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.